DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 1/24/2017 and the Claims filed on 4/29/2021.  Currently, claims 1-4 and 7-17 are pending.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hani Sayed (Reg. No. 52544) on 5/18/2021.

The application has been amended as follows: 

Please amend claims 1, 9, and 17 (filed on 4/29/2021) with the following amendments. 

Claims

1. (Currently Amended) A food preparation system comprising: 
a processor communicatively coupled to one or more data portions; 
a memory communicatively coupled to the processor, the memory comprising: 
location logic configured to determine a user's location, the user's location being used to locate local food vendors; 
a nutrition information module integrated into the memory and configured to: 
aggregate nutrition information from a plurality of sources, the sources comprising any of a grocery store, food provider and internet wherein one or more caloric values may be adjusted and limited based on a user's inputted caloric value; and 
inventory logic configured to track items having an expiration date; 
wherein browsable menu pairings and beverage selections are available at a remote location;
 a scheduler module configured to compile task information for individual recipe items, wherein each recipe item comprises an active or a passive task time, wherein cook information comprising the user's cook time is stored in the memory; 
analyzing the cook information to determine a menu choice preparation time using a personal time coefficient; 
determining the length of time for a menu choice preparation; 
the nutrition module and the scheduler module communicatively coupled with a feedback module, wherein one or more taste profiles are developed for the user,
wherein the location logic, the nutrition information module, the inventory logic, the scheduler module, and the feedback module are functions downloaded by the user to a hand-held device.

9. (Currently Amended) A hand-held device with a nutritional information module integrated into a memory of the hand-held device, comprising: 
a processor communicatively coupled with memory comprising a data portion, the data portion comprising a nutrition information module configured to:
 aggregate nutrition information from a plurality of sources, the sources comprising one of a grocery store, food provider and internet; 
adjust
location logic configured to determine a user's location, the user's location being used to locate local food vendors; 
wherein browsable menu pairings and beverage selections are available at a remote location; 
a scheduler module configured to: 
compile task information for individual recipe items, wherein each recipe item comprises an active or a passive task time; 
time stamp
store
the nutrition information module communicatively coupled with a feedback module, the feedback module configured to provide feedback information to a preparer to access preferences and timing to allow for preferred menus, preparation time, recipes for the user; 
a recipe data module communicatively coupled with the feedback module and configured to: 
adjust serving weight by preferred caloric value for a recipe, the recipe being accessed from a database; 
compile task information for individual recipe items; and 
provide the individual cook the opportunity to browse and purchase individual recipes from a remote server location by determining the user's location,
wherein the nutrition information module, the location logic, the scheduler module, the feedback module, and the recipe data module are functions downloaded by the user to the hand-held device.

17. (Currently Amended) A method for the preparation of food comprising: 
determining a user's location; 
generating a shopping list comprising one or more ingredients using a shopping assistant module; 
determining a number of servings corresponding to the quantity of the ingredients; 

compiling task information for individual recipe items, wherein each recipe item comprises an active or a passive task time; 
tracking items with an expiration date; 
time stamping the time to prepare a specific recipe, wherein the time stamp is used to analyze a user's cooking style and cook time; 
adjusting serving weight by preferred caloric value for an individual recipe; 

predicting a personal time co-efficients to predict how long it should take for any particular menu choice preparation,
wherein the determining a user’s location, the generating, the determining a number of servings, the aggregating, the compiling, the tracking, the time stamping, the adjusting, and the predicting are functions downloaded by the user to a hand-held device.


Reasons for Allowance

Claims 1-4 and 7-17, in view of the Examiner’s Amendment above, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1
analyzing the cook information to determine a menu choice preparation time using a personal time coefficient; 
determining the length of time for a menu choice preparation; 
the nutrition module and the scheduler module communicatively coupled with a feedback module, wherein one or more taste profiles are developed for the user,



The closest prior art of record Brenner (US 5960440) discloses a device that manages kitchen information, but fails to disclose the analyzing the cook information, determining the length of time for a menu choice preparation, the feedback module, and the downloadable functions on a hand-held device as claimed.

Applicant’s arguments and amendments, filed on 4/29/2021, and in view of the Examiner’s amendment above, with respect to the 35 USC § 101 rejection of claims 1-4 and 7-17 has been fully considered and are persuasive because the claims are no longer directed toward mental processes. The 35 USC § 101 rejection of claims 1-4 and 7-17 is withdrawn.

Applicant’s arguments and amendments, filed on 4/29/2021, and in view of the Examiner’s amendment above, with respect to the objection to claims 1-4, 7, and 8 has been fully considered and are persuasive. The objection to claims 1-4, 7, and 8 is withdrawn.




Applicant’s arguments and amendments, filed on 4/29/2021, and in view of the Examiner’s amendment above, with respect to the 35 USC § 112(a) and 35 USC § 112(b) rejection of claims 1-4 and 7-16 has been fully considered and are persuasive. The 35 USC § 112(a) and 35 USC § 112(b) rejection of claims 1-4 and 7-16 is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
                                                                                                                                                                                                       /KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125